State of New Hampshire April 27, 2020
Department of State

The State House, Room 204

Concord, New Hampshire 03301

603-271-3242

Secretary of State Gardner Announces Select Committee on 2020
Emergency Election Support

Given the unprecedented challenges to voting posed by the coronavirus pandemic, and
the concerns about the security and conduct of the September and November elections, we are
taking steps to ensure that every person who chooses to vote, or work at the polls, will be able to
do so despite whatever obstacles might exist at the time. We will be prepared in the event of a
worst case scenario,

Today I am announcing the formation of a six member select committee to be chaired by
the chairman of the state Ballot Law Commission. This committee will advise the Department of
State on the use of $3,2 million in federal CARES Act money. Those funds were received last
week and are in the state treasury, and they are dedicated for dealing with the pandemic during
the 2020 elections.

These funds will help cover additional costs incurred at the local level for handling and
processing absentee ballots over and above the number of those cast four years ago and protecting
the health and safety of voters and poll workers,

All six members of this committee have been actively involved in state and local affairs.
They share years of personal election experience and each brings a unique perspective. The
committee is tasked with recommending the best use and responsible allocation of these funds.

The members are:

Bradford E. Cook Chairman, Baliot Law Commission. He has served multiple terms on
the commission beginning in the 1980s. He was first appointed by the
governor and executive council and over the years by Republican and
Democratic speakers of the house. ,

Barbara J. Griffin State representative from Goffstown, current member and former chair
of House Election Law Committee.

Katherine M. Hanna Former legal counsel to Governor John Lynch, involved in many
election legal matters and former state representative from Keene.

Kathy L. Seaver Farmington Town Clerk for 41 years, past President, New Hampshire
City and Town Clerks Association 2008-2009,

Tom Sherman, MD State senator from seacoast — District 24, resident of Rye. He is vice
chair of the senate Election Law and Municipal Affairs Committee,
and a former two-term member of the New Hampshire House.

Eugene Van Loan TJ Alternate member, state Ballot Law Commission. He is former
moderator of the town of Bedford, and served as legal counsel to
Congressman Louis C. Wyman during the closest U.S. senate election
in American history (two votes) 1974-1975.

 

 
